 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY L. BROWN,                                     Case No. 1:19-cv-01638-BAM (PC)
12                        Plaintiff,                      ORDER STRIKING PLAINTIFF’S LETTER
                                                          TO THE COURT AS UNSIGNED
13            v.
                                                          (ECF No. 8)
14    D. PEREZ,
15                        Defendant.
16

17           Plaintiff Ricky L. Brown is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19           On February 14, 2020, Plaintiff filed a letter requesting that the Court provide an

20   explanation of how money is being deducted from his account pursuant to the Court’s November

21   27, 2019 order granting Plaintiff’s application to proceed in forma pauperis. (ECF No. 8.)

22           However, both the Federal Rules of Civil Procedure and this Court’s Local Rules require

23   that all filed pleadings, motions, and papers be signed by at least one attorney of record or, if the

24   party is unrepresented by counsel, by the party themselves. Fed. R. Civ. P. 11(a); Local Rule

25   131(b). In this case, since Plaintiff is unrepresented by counsel and Plaintiff failed to sign his

26   letter, Plaintiff’s letter must be stricken from the record.

27           Additionally, Plaintiff is informed that any future requests for a court order must be made

28   in a motion, not in a letter. Fed. R. Civ. P. 7(b). Future letters to the Court will be disregarded.
                                                          1
 1         Accordingly, it is HEREBY ORDERED that Plaintiff’s February 14, 2020 letter to the

 2   Court, (ECF No. 8), is STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   February 21, 2020                       /s/ Barbara   A. McAuliffe         _
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
